DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5, 8-11 and 13-21 are pending wherein claims 1-4, 8-11 and 17-21 are amended and claims 6-7 and 12 have been canceled. Applicant’s election of claims 1-5, 8 and 13-16 was made with traverse in the Response filed on April 8, 2021. Applicant traverses on the grounds that the results form a search for Group I will necessarily produce results applicable for examination of Group II especially in view of the amendment of claims 17-21. The Applicant further argues that Speidel (DE ‘828) does not disclose or suggest a method as set forth in amended independent claim 1 in which the austenitic steel is a stable full-austenitic steel exhibiting a twinning induced plasticity (TWIP) hardening mechanism with a defined stacking fault energy of 20-30 mJ/m2, (2) the austenitic steel has an initial elongation of A80 that is greater than or equal to 30%; or (3) the heating temperature of the heat steps is 750-1150⁰C. 
	In response, the Examiner notes that while Spiedel (DE ‘828) may have taught a method for manufacturing a complex-formed component in the claims filed on May 22, 2019, Spiedel (DE ‘828) would not necessarily read on the amended claim 1 in the claims filed on April 8, 2021 and original product claims have been amended to recite method limitations. The Examiner notes that although some of the searching may overlap between the product and process inventions, to examine both of these inventions would require not only additional searching but also would require consideration of additional 112 issues, consideration of the combinability of prior art references, the formulation of rejections, etc. Therefore, the requirement is still deemed proper and is therefore made FINAL. Claims 1-5, 8-11 and 13-21 are under examination 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to the recitation “wherein a material during every process step and the component produced has an austenitic microstructure with non-magnetic reversible properties” in claim 1, it is unclear what material is being referred to. Is “a material” in reference to the austenitic steel or some other metal alloy. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2013/0209833) as evidenced by Cook et al. (US 4,514,236).  

With respect to the recitation “exhibiting a twinning induced plasticity (TWIP) hardening mechanism with a defined stacking fault energy of 20-30 mJ/m2, the austenitic steel has an initial elongation of A80 that is greater than or equal to 30%” in claim 1, Scott et al. (‘833) discloses processing the same composition in a substantially similar manner. Therefore, the claimed properties would be expected. MPEP 2112.01 I. 
Scott et al. (‘833) discloses processing steel plate in the manner set forth above, but Scott et al. (‘833) does not specify wherein the austenitic steel plate would have non-magnetic reversible properties. 
	 Cook et al. (‘236) discloses an austenitic steel alloy having levels of manganese and chromium similar to that of Scott et al. (‘833) that would be non-magnetic, but capable of producing magnetic properties required in items such as drill collars (abstract and column 1) 
	Therefore, it would be expected that the austenitic steel alloys disclosed by Scott et al. (‘833) would be non-magnetic, but reversible as suggested by Cook et al. (‘236) since substantially similar levels of chromium and manganese would be present (abstract and column 1). 

	In regard to claim 3, Scott et al. (‘833) discloses wherein the obtained hot-rolled plate would have a thickness of between 0.5 and 5 mm [0070], which overlaps the range of the instant invention. MPEP 2144.05 I. 
	In regard to claim 4, Scott et al. (‘833) discloses 0.6 to 0.9 weight percent carbon and less than or equal to 0.1 weight percent nitrogen ([0023] and [0031]). Thus, the combined carbon and nitrogen content is 0.6 to 1.0 weight percent, which overlaps the claimed range of 0.4 to 1.2 weight percent. MPEP 2144.05 I. 
	In regard to claims 5 and 18, Scott et al. (‘833) discloses wherein the alloy is in the form of a sheet for automobiles (claim 12). 
	In regard to claim 8, Scott et al. (‘833) discloses 17 to 22 weight percent manganese, which is within the claimed range of 10 to 26 weight percent [0024].
	In regard to claim 10, Scott et al. (‘833) discloses shaping by pressing [0097]. 
	In regard to claim 14, Scott et al. (‘833) a method of processing a hot rolled steel plate with one or more cold rolling/annealing cycles, wherein the annealing step(s) would be carried out at 600 to 900⁰C, which overlaps the range of the instant invention, for 10 to 500 seconds followed by quenching at a rate of 0.5⁰C/second or more ([0022-0052] and [0070-0072]). Thus, every cold rolling step would be a non-final step prior to the annealing (heating step) afterward. 

13 is rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2013/0209833) as evidenced by Cook et al. (US 4,514,236) as applied to claim 1, and further in view of Drillet et al. (US 2008/0083477). 
In regard to claim 13, Scott et al. (‘833) with evidence from Cook et al. (‘236) discloses cold rolling and annealing steel that would be used in the automotive industry as set forth above, but Scott et al. (‘833) with evidence from Cook et al. (‘236) does not specify wherein the annealing would be carried out by infrared heating. 
In the same field of endeavor, the automotive industry, Drillet et al. (‘477) teaches annealing in an infrared furnace in order to completely recrystallize the steel [0063-0070].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the annealing, as disclosed by Scott et al. (‘833) as evidenced by Cook et al. (‘236), by annealing using an infrared furnace, as disclosed by Drillet et al. (‘477), in order to completely recrystallize the steel, as disclosed by Drillet et al. (‘477) [0063-0070].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2013/0209833) as evidenced by Cook et al. (US 4,514,236) as applied to claim 1, and further in view of Tahara et al. (US 5,593,510).
In regard to claim 16, Scott et al. (‘833) with evidence from Cook et al. (‘236) discloses cold rolling and annealing austenitic steel that would be used in the automotive industry as set forth above, but Scott et al. (‘833) with evidence from Cook et al. (‘236) does not specify wherein the steel would be carburized.
Tahara et al. (‘510) discloses a method of carburizing an austenitic steel by first applying a fluoride containing gas prior to carburizing and then carburizing at a temperature of not more than 680⁰C in order to improve the surface hardness without deteriorating the strength originating from the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the processing of Scott et al. (‘833) with evidence from Cook et al. (‘236), by performing a treatment with a fluoride containing gas followed by carburizing, as disclosed by Tahara et al. (‘510), in order to improve the surface hardness without deteriorating the strength originating from the austenitic base material and without deteriorating the corrosion resistance of the austenitic steel, as disclosed by Tahara et al. (‘510) (column 2). 



Allowable Subject Matter
Claims 9, 11, 15, 17 and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regard to claim 9, the prior art to Scott et al. (‘833) with evidence from Cook et al. (‘236), discloses processing austenitic steel wherein the upper limit of chromium would be 2 weight percent (abstract and [0036]. Therefore, the instantly claimed lower limit of 10.5 weight percent would distinguish from Scott et al. (‘833). 
	In regard to claim 11, the prior art to Scott et al. (‘833) with evidence from Cook et al. (‘236) discloses processing austenitic steel using cold rolling ([0022-0052] and [0070-0072]).. However, Scott et al. (‘833) does not specify wherein the forming steps would be carried out by hydro-mechanical deep drawing processes. 

	In regard to claim 17, the prior art to Scott et al. (‘833) with evidence from Cook et al. (‘236) discloses processing austenitic steel that would be used in the automotive industry. However, neither Scott et al. (‘833) specify wherein the component would be a white good or domestic appliance. 
	In regard to claim 19, the prior art to Scott et al. (‘833) with evidence from Cook et al. (‘236) discloses processing austenitic steel that would be used for the automotive industry. However, Scott et al. (‘833) with evidence from Cook et al. (‘236) fails to specify wherein the austenitic steel would be used for a mounting part for a transportation system. 
In regard to claim 20, the prior art to Scott et al. (‘833) with evidence from Cook et al. (‘236) discloses processing austenitic steel that would be used for the automotive industry. However, Scott et al. (‘833) with evidence from Cook et al. (‘236) fails to specify wherein the austenitic steel would be used for a part of a fuel injection system.
In regard to claim 21,  the prior art to Scott et al. (‘833) with evidence from Cook et al. (‘236) discloses processing austenitic steel that would be used for the automotive industry. However, Scott et al. (‘833) with evidence from Cook et al. (‘236) fails to specify wherein the austenitic steel would be used for a battery case. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796